PER CURIAM.
The appellant was found guilty of murder in the second degree after a trial be*466fore the court without jury. On this appeal he urges the insufficiency of the evidence to sustain the judgment and, in particular, he urges that the record does not contain any evidence to show “a depraved mind regardless of human life”. F.S. 782.-04, par. 2, F.S.A.
We have reviewed the record and find the evidence of guilt to be clear and convincing. The evidence of depraved mind is sufficient under the standard set in Ramsey v. State, 114 Fla. 766, 154 So. 855 (1934).
Affirmed.